NUMBER 13-07-103-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



BRUCE MEYER 
D/B/A MEYER CONSTRUCTION SERVICES,		Appellant,


v.

J. B. SERVICES CONSTRUCTION, INC.,	Appellee.


On appeal from the 149th  District Court
of Brazoria County, Texas.


MEMORANDUM OPINION
 
Before Justices Yañez, Garza, and Benavides

Memorandum Opinion Per Curiam

	Appellant, BRUCE MEYER D/B/A MEYER CONSTRUCTION SERVICES, perfected
an appeal from a judgment entered by the 149th District Court of Brazoria County,
Texas, in cause number 33722.  After the notice of appeal was filed, appellant filed
a motion to dismiss the appeal.  In the motion, appellant states that this case has been
resolved and appellant no longer wishes to prosecute this appeal.  Appellant requests
that this Court dismiss the appeal.  Appellant requests that all costs be assessed
against the party incurring same.
	The Court, having considered the documents on file and appellant's motion to
dismiss the appeal, is of the opinion that the motion should be granted.  Appellant's
motion to dismiss is granted, and the appeal is hereby DISMISSED.
							PER CURIAM
Memorandum Opinion delivered and filed this
the 29th day of March, 2007.